
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1



EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT ("Agreement") is dated as of April 21, 2002,
and made and entered into by and between The Wet Seal, Inc., a Delaware
corporation (the "Company"), and Greg Scott (the "Executive").

        WHEREAS, Executive is employed as President of the Arden B division of
the Company; and

        WHEREAS, the Company and Executive (collectively, the "Parties") desire
to continue their employment relationship on the terms set forth below.

        THEREFORE, the Parties agree as follows:

1.    EMPLOYMENT

        The Company hereby employs Executive and Executive hereby accepts
employment upon the terms and conditions set forth below.

2.    TERM

        The term of this Agreement shall begin on May 1, 2002 (the "Effective
Date"), and end on the third (3rd) anniversary thereof unless earlier
termination occurs in accordance with the provisions of Section 5 below (the
"Term"). The period during which Executive is an employee of the Company is
referred to herein as the "Employment Period."

3.    COMPENSATION

        3.1    Base Compensation.    For the services to be rendered by
Executive under this Agreement, Executive shall be entitled to receive,
commencing as of the Effective Date, salary at the annual rate of Four Hundred
Fifty Thousand Dollars ($450,000) ("Base Compensation") payable in twenty-four
(24) substantially equal installments per year. The Base Compensation shall be
reviewed annually for increase by the Company's Board of Directors ("Board") but
in no event shall the annual increase be less than five percent (5%) each year.
After any such increase, the Base Compensation shall not thereafter be reduced.

        3.2    Annual Bonus Compensation.    Provided that Executive is employed
as of the end of the Company's fiscal year (January 31), Executive shall be
eligible to receive bonus compensation as may be determined in the sole
discretion of the Board. Executive shall not be eligible for a bonus under this
provision if he is not employed as of the end of the fiscal year for which it is
awarded. Any bonus under this provision shall be paid no later than the end of
March of the fiscal year following the fiscal year for which it is awarded.

        3.3    Other Incentive Compensation.    In the event that the Company
from time to time adopts additional incentive compensation programs which are
generally applicable to employees holding the title of President, Executive
shall be entitled to participate in such programs on the same basis as other
executives at that level. This provision shall not entitle Executive to receive
bonuses or incentive compensation which are intended to be limited in
application to individual executives, or are provided for in individual
employment agreements.

        3.4    Options.    Subject to the approval of the Board, pursuant to and
subject to the terms of the Company's stock option plan(s), Executive shall be
granted options to purchase shares of common stock of the Company. The options
shall vest and the exercise price shall be set in accordance with the

1

--------------------------------------------------------------------------------


terms of the plan under which such options are granted and shall be subject to a
written option agreement in a form acceptable to the Company.

        3.5    Benefits.    Executive shall be entitled to participate in all
pension and welfare benefit, medical, dental, vision, life insurance, disability
and any other benefit or insurance plans established by the Company in
accordance with the terms of such plans as they may be in effect from time to
time.

        3.6    Vacation and Other Benefits.    Executive shall be entitled to
vacation in accordance with the Company's vacation policy as it shall be in
effect from time to time.

        3.7    Automobile Allowance.    Executive shall be entitled to
reimbursement of Five Hundred Dollars ($500) per month to defray the cost of
leasing and maintaining an automobile. Such amount shall be reported to the
Internal Revenue Service as part of the Executive's compensation.

        3.8    Expense Reimbursement; Legal Fees.    Executive shall be
reimbursed for reasonable business expenses actually incurred, in accordance
with the Company's expense reimbursement policy as it may be in effect from time
to time. The Company shall pay for Executive's reasonable attorneys' fees and
costs incurred in connection with the negotiation and preparation of this
Agreement in an amount not to exceed Five Thousand Dollars ($5,000).

4.    POSITION AND DUTIES

        4.1    Position.    Executive shall serve as President of the Arden B
division of the Company.

        4.2    Devotion of Time and Effort.    Executive shall use Executive's
good faith best efforts and judgment (a) in performing Executive's duties
required hereunder and (b) to act in the best interests of the Company.
Executive shall devote such time, attention and energies to the business of the
Company as are reasonably necessary to satisfy Executive's required
responsibilities and duties hereunder.

        4.3    Other Activities.    Executive may engage in other activities for
Executive's own account while employed hereunder, including without limitation,
charitable, community and other business activities, provided that such other
activities do not materially interfere with the performance of Executive's
duties hereunder.

5.    TERMINATION

        5.1    Due to Death or Disability.    If Executive dies during the
Employment Period, Executive's employment shall terminate as of the date of his
death. The Company may terminate Executive if he becomes "disabled," as defined
below, upon written notice to Executive. For purposes of this Agreement, the
term "Disability" shall mean a physical or mental incapacity as a result of
which Executive becomes unable to continue the proper performance of Executive's
duties hereunder for six (6) consecutive calendar months or for shorter periods
aggregating one hundred eighty (180) business days in any twelve (12) month
period, or, if this provision is inconsistent with any applicable law, for such
period or periods as permitted by law.

        5.2    By the Company Without "Cause".    The Company may terminate this
Agreement without "cause" (as hereinafter defined) at any time following the
Effective Date, upon thirty (30) days written notice to Executive, subject to
compliance by the Company with the provisions of Section 5.5 hereof.

        5.3    By the Company For Cause.    The Company may terminate
Executive's employment for "Cause" at any time (A) upon thirty (30) days written
notice to Executive describing the claimed event or circumstance and setting
forth the Company's intention to terminate Executive's employment if such
claimed event or circumstance is not remedied within fifteen (15) days following
such notice, if capable of remedy, or (B) upon written notice to Executive,
describing the claimed event or circumstance, if such claimed event or
circumstance is not capable of remedy, or (C) upon written notice to Executive,
describing the claimed event or circumstance, if such claimed event or
circumstance has, on one or

2

--------------------------------------------------------------------------------


more prior occasions, been the subject of a notice as provided for in
subparagraph (A) hereof. For purposes of this Agreement, "Cause" shall mean:

        (a)  Executive's conviction of, or plea of nolo contendere to, a felony
or any crime involving moral turpitude or involving the Company;

        (b)  Executive's commission of any act of theft, embezzlement or
misappropriation against the Company;

        (c)  The gross neglect, malfeasance or nonfeasance of Executive in the
performance of the services contemplated hereunder where such conduct causes or
has the likelihood of causing material economic harm to the Company;

        (d)  A material breach of this Agreement by Executive;

        (e)  Any willful misconduct or unethical behavior related to Executive's
duties hereunder or insubordination by Executive;

        (f)    The sexual or other harassment by Executive of any employee,
independent contractor or customer of the Company; and/or

        (g)  Executive's use of illegal drugs or abuse of alcohol or legally
prescribed drugs.

        5.4    By Executive For Good Reason.    Executive may terminate this
Agreement only for Good Reason as defined below. In the event Executive
terminates his employment for Good Reason, Executive shall provide thirty
(30) days written notice to the Company describing the claimed event or
circumstance and setting forth Executive's intention to terminate his employment
with the Company. For purposes of this Agreement, "Good Reason" shall mean:

        (a)  The Company's material beach of any of its obligations hereunder
and (1) such breach is incurable or, (2) if curable, has not been cured within
fifteen (15) days of written notice from Executive to the Company of such beach
by the Company;

        (b)  Relocating Executive's place of work, or the executive offices of
the Company, outside of the County of Orange, State of California, without
Executive's written consent;

        (c)  A material reduction, without cause, in Executive's title,
responsibilities or duties; or

        (d)  Any failure by the Company to obtain the assumption and agreement
to perform this Agreement by a successor as provided in Section 15.1.

        5.5    Termination Payment.    

        (a)    Amount.    In the event that Executive's employment is terminated
pursuant to Sections 5.1 through 5.4, Executive shall continue to render
services to the Company pursuant to this Agreement until his date of death or
the date of termination ("Termination Date") and shall continue to receive
compensation and payment for any unreimbursed expenses incurred and other
accrued employee benefits as provided in this Agreement, through the Termination
Date. In addition, in the event Executive's employment is terminated pursuant to
Section 5.2 or 5.4, Executive shall receive severance in an amount equal to the
greater of (i) the Base Compensation due to Executive for the remainder of the
Term, but not to exceed twenty four (24) months or (ii) one year's Base
Compensation (the "Severance Period"), in equal bi-monthly installments paid
over a period of twelve (12) months with the first payment occurring on the
latter of the first regular pay date after the Termination Date or the tenth
(10th) day after execution of the release described in subpart (c) below. Except
as provided in this Section 5.5, Executive shall not be entitled to any other
payments in connection with his employment and/or the termination thereof, and
shall have no further right to receive compensation or other consideration from
the Company or have any other remedy whatsoever against the Company, as a result
of the termination of this

3

--------------------------------------------------------------------------------

Agreement or the termination of Executive. Executive shall have no duty of
mitigation and shall not be subject to any right of offset with respect to any
compensation received by Executive on or after the termination of his
employment.

        (b)    Benefits.    In the event Executive's employment is terminated
pursuant to Section 5.2 or 5.4 and Executive timely elects to continue
healthcare coverage through COBRA, subject to subpart (c) below, the Company
shall pay that portion of the COBRA premium equal to the difference between the
COBRA premium and Executive's monthly contribution towards health care benefits
that was in effect as of the Termination Date. The Company shall make such
payments for up to twelve (12) months from the Termination Date (the "Severance
Benefits") so long as Executive continues to timely pay Executive's portion of
the COBRA premium.

        (c)    Release.    To be eligible to receive severance and Severance
Benefits under this Section 5.5, Executive must execute and deliver (and not
revoke, if a revocation period is required by law) a release of all claims
against the Company and any of its parents, subsidiaries, affiliates,
shareholders, members, partners, investors, officers, directors, agents and
employees in a form acceptable to the Company.

6.    NON-SOLIC1TATION, NON-COMPLETION

        Executive acknowledges that by virtue of Executive's position as
President of the Arden B division of the Company, and Executive's employment
hereunder, he will have advantageous familiarity with and knowledge about the
Company and will be instrumental in establishing and maintaining goodwill
between the Company and its customers, which goodwill is the property of the
Company. Therefore, Executive agrees as follows:

        (a)  During the Employment Period, Executive will not engage (either
directly or indirectly, as shareholder, partner, officer, director, consultant,
employee or otherwise) in any enterprise nor perform any services of any kind
whatsoever for nor provide any financial assistance to any enterprise in the
retail clothing business other than through the Company or its subsidiaries and
their successors;

        (b)  During Executive's employment and any Severance Period hereunder
the Executive will not solicit, take away, hire, employ or endeavor to employ
any of the employees of the Company;

        (c)  If Executive's employment terminates pursuant to Section 5.3
hereof, during a twelve (12) month period commencing from the Termination Date,
Executive will not solicit, take away, hire, employ or endeavor to employ any of
the employees of the Company

        (d)  Executive acknowledges that any violation of any provision of this
Section 6 by Executive will cause irreparable damage to the Company, that such
damages will be incapable of precise measurement and that, as a result, the
Company will not have an adequate remedy at law to redress the harm which such
violations will cause. Therefore, in the event of any violation of any provision
of this Section 6 by Executive, Executive agrees that the Company will be
entitled to injunctive relief including, but not limited to, temporary and/or
permanent restraining orders to restrain any violation of this Section 6 by
Executive; and

        (e)  It is the desire and intent of the parties that the provisions of
this Section 6 shall be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought. Accordingly, if any portion of this Section 6 shall be adjudicated to be
invalid or unenforceable, this Section 6 shall be deemed amended either to
conform to such restrictions as the court or arbitrator may allow, or to delete
therefrom or reform the portion thus adjudicated to be invalid and
unenforceable, such deletion or reformation to apply only with respect to the
operation of this Section 6 in the particular jurisdiction in which such
adjudication is made. It is expressly agreed that the arbitrator in any
arbitration hereunder shall

4

--------------------------------------------------------------------------------




have the authority to modify this Section 6 if necessary to render it
enforceable, in such manner as to preserve as mach as possible the parties'
original intentions, as expressed herein, with respect to the scope hereof.

7.    TRADE SECRETS

        7.1  Executive specifically agrees that Executive will not at my time,
whether during or subsequent to the Employment Period, in any fashion, form or
manner, except in furtherance of Executive's duties at the Company or with the
specific written consent of the Company, either directly or indirectly use or
divulge, disclose or communicate to any Person in any manner whatsoever, any
confidential information of any kind, nature or description concerning any
matters affecting or relating to the business of the Company (the "Proprietary
Information"), including (i) all information, formulae, compilations, software
programs (including object codes and source codes), devices, methods,
techniques, drawings, plans, experimental and research work, inventions,
patterns, processes and know-how, whether or not patentable, and whether or not
at a commercial stage related to the Company or any subsidiary thereof
(ii) buying habits or practices of any of its customers, (iii) the Company's
marketing methods and related data, (iv) Company's costs of materials, (v) the
prices it obtains or has obtained or at which it sells or has sold its products
or services, (vi) lists or other written records used in the Company's business,
(vii) compensation paid to employees and other terms of employment or (viii) any
other confidential information of, about or concerning the business of the
Company, its manner of operation, or other confidential data of any kind,
nature, or description (excluding any information that is or becomes publicly
known or available for use through no fault of Executive or as directed by Court
order). The parties hereto stipulate that as between them, Proprietary
Information constitutes trade secrets that derive independent economic value,
actual or potential, from not being generally known to the public or to other
Persons who can obtain economic value from its disclosure or use and that
Proprietary Information is the subject of efforts which are reasonable under the
circumstances to maintain its secrecy and of which this Section 7.1 is an
example, and that any breach of this Section 7.1 shall be a material breach of
this Agreement. All Proprietary Information shall be and remain the Company's
sole property.

        7.2  Executive agrees to keep confidential and not to use or divulge
except in furtherance of Executive's duties at the Company any confidential or
proprietary information of any customer of the Company to which Executive may
obtain access during the Employment Period. Executive acknowledges and agrees
that a breach of this Section 7.2 shall be a material breach of this Agreement.

8.    INVENTIONS

        8.1  Executive agrees to disclose promptly to the Company any and all
concepts, designs, inventions, discoveries and improvements related to the
Company's business (collectively, "Inventions") that Executive may conceive,
discover or make from the beginning of Executive's employment with Company until
the termination thereof; whether such is made solely or jointly with others,
whether or not patentable, of which the conception or making involves the use of
the Company's time, facilities, equipment or personnel.

        8.2  Executive agrees to assign, and does hereby assign, to the Company
(or its nominee) Executive's right, title and interest in and to any and all
Inventions that Executive may conceive, discover or make, either solely or
jointly with others, patentable or unpatentable, from the beginning of
Executive's employment with the Company until the termination thereof.

        8.3  Executive agrees to sign at the request of the Company any
instrument necessary for the filing and prosecution of patent applications in
the United States and elsewhere, including divisional, continuation, revival,
renewal or reissue applications, covering any Inventions and all instruments
necessary to vest title to such Inventions in the Company (or its nominee).
Executive further agrees to

5

--------------------------------------------------------------------------------


cooperate and assist the Company in preparing, filing and prosecuting any and
all such patent applications and in pursuing or defending any litigation upon
Inventions covered hereby. The Company shall bear all expenses involved in the
prosecution of such patent applications it desires to have filed. Executive
agrees to sign at the request of the Company any and all instruments necessary
to vest title in the Company (or its nominee) to any specific patent application
prepared by the Company and covering Inventions which Executive has agreed to
assign to the Company (or its nominee) pursuant to Section 8.2 above.

        8.4  The provisions of Sections 8.2 and 8.3 do not apply to any
invention which qualifies fully under the provisions of Section 2870 of the
California Labor Code, which provides in substance that provisions in an
employment agreement providing that an employee shall assign or offer to assign
rights in an invention to his or her employer do not apply to an invention for
which no equipment, supplies, facilities, or trade secret information of the
employer was used and which was developed entirely on the employee's own time,
except for those inventions that either (a) relate, at the time of conception or
reduction to practice of the invention: (1) to the business of the employer or
(2) to the employer's actual or demonstrably anticipated research or
development, or (b) result from any work performed by the employee for the
employer.

9.    SHOP RIGHTS

        The Company shall also have a perpetual, royalty-free, non-exclusive
right to use in its business, and to make, use, license and sell products,
processes and/or services derived from any inventions, discoveries, designs,
improvements, concepts, ideas, works of authorship, whether patentable or not,
including processes, methods, formulae, techniques or know-how related thereto,
that are not within the scope of "Inventions" as defined above, but which are
conceived or made by Executive during regular working hours or with the use of
the facilities, materials or personnel of the Company.

10.  COPYRIGHT

        Executive agrees that any work prepared for the Company that is eligible
for copyright protection under any U.S. or foreign law shall be a work made for
hire and ownership of all copyrights (including all renewals and extensions
therein) shall vest in the Company. In the event any such work is deemed not to
be a work made for hire for any reason, Executive hereby irrevocably grants,
transfers and assigns all right, title and interest in such work and all
copyrights in such work and all renewals and extensions thereof to the Company,
and agrees to provide all assistance reasonably requested by the Company in the
establishment, preservation and enforcement of its copyright in such work, such
assistance to be provided at the Company's expense but without any additional
compensation to Executive. Executive agrees to and does hereby irrevocably waive
all moral rights with respect to the work developed or produced hereunder,
including any and all rights of identification of authorship and any and all
rights of approval, restriction or limitation on use or subsequent
modifications.

11.  EXECUTIVE'S DUTIES ON TERMINATION

        In the event of termination of Executive, Executive agrees to delivery
promptly to the Company all Proprietary Information which is or has been in
Executive's possession or under Executive's control.

12.  INDEMNIFICATION

        The Company shall indemnify, defend and hold Executive harmless from and
against any and all causes of action, claims, demands, liabilities, damages,
costs and expenses of any nature whatsoever (collectively, "Damages") directly
or indirectly arising out of or relating to Executive discharging Executive's
duties hereunder on behalf of the Company and/or its respective subsidiaries and
affiliates to the fullest extent permitted by law.

6

--------------------------------------------------------------------------------


13.  THE COMPANY'S REPRESENTATIONS

        The Company hereby represents and warrants that (a) it has the right to
enter into this Agreement and to incur the obligations incurred by it herein,
(b) this Agreement has been duly and validly authorized by the Company, and
(c) the provisions of this Agreement do not violate any other contracts or
agreements to which it is a party and that would adversely affect its ability to
perform his obligation hereunder.

14.  EXECUTIVE'S REPRESENTATIONS

        Executive hereby represents and warrants that (a) he has the right to
enter into this Agreement and to grant the rights granted by him herein and
(b) the provisions of this Agreement do not violate any other contracts or
agreements to which he is a party and that would adversely affect his ability to
perform his obligation hereunder.

15.  GENERAL PROVISIONS

        15.1    Assignment, Binding Effect.    Neither the Company nor Executive
may assign, delegate or otherwise transfer this Agreement or any of their
respective rights or obligations hereunder without the prior written consent of
the other party, except that the Company may assign this Agreement to its
successors, and affiliate, parent or subsidiary corporations. In the event that
(a) the Company shall merge or consolidate with any other corporation,
partnership or business entity or (b) all or substantially all of the Company's
stock, business or assets shall be transferred in any manner to any other
corporation, partnership or business entity (collectively a "Transaction"), such
successor shall thereupon succeed to, and be subject to, all rights, interests,
duties and obligations of, and shall thereafter for all purposes hereof be, the
Company hereunder and the Company shall obtain a written assumption agreement
from such successor prior to completion of any such Transaction; provided,
however, that if the Company is unable, after reasonable efforts, to obtain such
written assumption agreement, Company may nevertheless proceed with such
Transaction and Executive's sole remedy shall be as set forth in Section 5.4
hereof. Any attempted prohibited assignment or delegation shall be void. This
Agreement shall be binding upon and inure to the benefit of any permitted
successors or assigns of the parties and the heirs, executors, administrators
and/or personal representatives of Executive.

        15.2    Notices.    All notices, requests, demands and other
communications that are required or may be given under this Agreement shall be
in writing and shall be deemed to have been duly given when received if
personally delivered, when transmitted if transmitted by telecopy, electronic or
digital transmission method with electronic confirmation of receipt; the day
after it is sent, if sent for next-day delivery to a domestic address by
recognized overnight delivery service (e.g., FedEx); and upon receipt, if sent
by certified or registered mail, return receipt requested. In each case notice
shall be sent to:

        If to the Company

Ms. Pam Furlong
Vice President, Human Resources
The Wet Seal, Inc.
26972 Burbank
Foothill Ranch, CA 92610
Facsimile No.: (949) 699 4722

        If to Executive:

Greg Scott
2520 Astral Drive
Los Angeles, CA 90046
Facsimile No.: (323) 512 2038

7

--------------------------------------------------------------------------------

        With a copy to:

Jeffrey H. Kapor, Esq.
Buchalter, Nemer, Fields & Younger, P.C.
601 South Figueroa Street, Suite 2400
Los Angeles, CA 90017
Facsimile No.: (213) 896-0400

        Any party may change its address for the purpose of this Section 15.2 by
giving the other party written notice of its new address in the manner set forth
above.

        15.3    Entire Agreement.    This Agreement constitutes the entire
agreement of the parties, and supersedes all prior agreements.

        15.4    Amendments; Waivers.    This Agreement may be amended or
modified, and any of the terms and covenants may be waived, only by a written
instrument executed by the parties hereto, or, in the case of a waiver, by the
party waiving compliance. Any waiver by any party in any one or more instances
of any term or covenant contained in this Agreement shall neither be deemed to
be nor construed as a further or continuing waiver of any such term or covenant
of this Agreement.

        15.5    Provisions Severable.    In case any one or more provisions of
this Agreement shall be invalid, illegal or unenforceable, in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not, in any way, be affected or impaired thereby. If any provision
hereof is determined by any court of competent jurisdiction or an arbitrator to
be invalid or unenforceable by reason of such provision extending the covenants
and agreements contained herein for too great a period of time or over too great
a geographical area, or being too extensive in any other respect, such provision
shall be interpreted to extend only over the maximum period of time and
geographical area, and to the maximum extent in all other respects, as to which
it is valid and enforceable, all as determined by such court or such arbitrator.

        15.6    Governing Law.    This Agreement shall be construed, performed
and enforced in accordance with, and governed by the laws of the State of
California without giving effect to the principles of conflict of laws thereof.

        15.7    Counterparts.    This Agreement may be executed in one or more
counterparts and delivered by facsimile, each of which shall be deemed an
original, but all of which shall together constitute the same instrument.

        15.8    Survival.    Sections 2 and 5 through 16 shall survive the
termination or expiration of this Agreement.

16.  ARBITRATION

        16.1    Scope of Arbitration.    Except for claims for emergency
equitable or injunctive relief which cannot be timely addressed through
arbitration, the Parties hereby agree to submit any claim or dispute in any way
relating to, in connection with, or arising out of the terms of this Agreement,
including, without limitation, claims regarding confidentiality and/or any
dispute in any way arising out of or relating to Executive's employment or the
termination of such employment with the Company, to private and confidential
arbitration by a single neutral arbitrator through the American Arbitration
Association ("AAA"). All arbitration proceedings shall be governed by the then
current AAA rules governing employment disputes, and shall take place in Orange
County, California. The decision of the arbitrator shall be final and binding on
all parties to this Agreement; and judgment thereon may be entered in any court
having jurisdiction. All costs of arbitration, including attorneys' fees and
witness expenses, shall be paid as the arbitrator or court awards in accordance
with applicable law. Except for claims for emergency equitable or injunctive
relief which cannot be timely addressed through

8

--------------------------------------------------------------------------------

arbitration, this arbitration procedure is intended to be the exclusive method
of resolving any claim relating to or in any way arising out of this Agreement
and Executive's employment with the Company, including but not limited to the
termination of such employment.

        16.2    Waiver of Jury Trial.    Executive and the Company understand
and agree that they are hereby waiving any right they may have to jury trial,
and that this Arbitration clause shall also be applicable to, but not limited
to, statutory claims including but not limited to claims under the Age
Discrimination in Employment Act of 1967, as amended, the California Fair
Employment and Housing Act, as amended, Title VII of the Civil Rights Act of
1964, as amended, and the Americans With Disabilities Act, as amended.

        16.3    Third-Party Beneficiaries.    The Company's successors, parents,
affiliates, subsidiaries, officers, directors, employees, shareholders, and
contractors, shall be third-party beneficiaries of this arbitration provision,
and any claim against them by Executive relating to, in connection with, or
arising out of his employment with the Company shall be subject to these
provisions.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the date first written above.

    THE "COMPANY"
 
 
By:
 
/s/  KATHY BRONSTEIN      

--------------------------------------------------------------------------------

Kathy Bronstein
Title: Vice Chairman and Chief Executive Officer               "EXECUTIVE"
 
 
 
 
/s/  GREG SCOTT      

--------------------------------------------------------------------------------

Greg Scott

9

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.1



Employment Agreement
